City of San Antonio, Acting
                                                                by and through its agent City
                                                                 Public Service Board d/b/a
                                                                           CPS s


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 11, 2015

                                    No. 04-15-00338-CV

                                    Arthur BUTCHER,
                                         Appellant

                                             v.

 CITY OF SAN ANTONIO, ACTING BY AND THROUGH ITS AGENT CITY PUBLIC
                    SERVICE BOARD D/B/A CPS ENERGY,
                                      Appellee
             From the 408th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2013-CI-05172
                  Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
       The Appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 23, 2015.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court